Case: 17-10570   Date Filed: 09/01/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 17-10570; 17-11498
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:16-cr-60194-DTKH-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                               versus

JUAN DAVID ACOSTA,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                      ________________________

                            (September 1, 2017)

Before JULIE CARNES, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 17-10570     Date Filed: 09/01/2017    Page: 2 of 4


      Juan David Acosta appeals his total one-year and one-day sentence, imposed

above the guideline range, after he pleaded guilty to two counts of receiving a

misbranded device and delivery for pay with intent to defraud or mislead, in

violation of 21 U.S.C. §§ 331(c), 333(a)(2). On appeal, Acosta argues that his

sentence is substantively unreasonable because the district court improperly

weighed the factors in 18 U.S.C. § 3553(a).

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). The party

challenging the sentence bears the burden to show it is unreasonable in light of the

record and the 18 U.S.C. § 3553(a) factors. United States v. Tome, 611 F.3d 1371,

1378 (11th Cir. 2010).

      “A sentence may be procedurally unreasonable if the district court

improperly calculates the Guidelines range, treats the Guidelines as mandatory

rather than advisory, fails to consider the appropriate statutory factors, selects a

sentence based on clearly erroneous facts, or fails to adequately explain the chosen

sentence.” United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). If the

sentence is procedurally sound, we then examine whether the sentence is

substantively reasonable in light of the totality of the circumstances. Gall, 552
U.S. at 51. The district court must issue a sentence “sufficient, but not greater than

necessary, to comply with” the purposes of § 3553(a)(2), which include the need


                                           2
              Case: 17-10570      Date Filed: 09/01/2017    Page: 3 of 4


for a sentence to reflect the seriousness of the offense, promote respect for the law,

provide just punishment, deter criminal conduct, and protect the public from the

defendant’s future criminal conduct. See 18 U.S.C. § 3553(a). In imposing a

particular sentence, the district court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.

§ 3553(a)(1), (3)-(7).

      The district court need not explicitly discuss or state all the factors; rather,

an acknowledgement that it “has considered the defendant’s arguments and the

§ 3553(a) factors will suffice.” Gonzalez, 550 F.3d at 1324. We “will defer to the

district court’s judgment regarding the weight given to the § 3553(a) factors unless

the district court has made a clear error of judgment and has imposed a sentence

that lies outside the range of reasonable sentences dictated by the facts of the case.”

Id. (quotations omitted). A district court may attach “great weight” to one factor

over another. United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009). A

sentence imposed well below the statutory maximum penalty is an indicator of

reasonableness. United States v. Dougherty, 754 F.3d 1353, 1362 (11th Cir. 2014).




                                           3
              Case: 17-10570     Date Filed: 09/01/2017    Page: 4 of 4


      Section § 2B1.1(b)(15) provides for a two-level sentencing enhancement

where the offense involves the “conscious or reckless risk of death or serious

bodily injury.”

      The record demonstrates that the district court carefully considered the

relevant § 3553(a) factors in determining Acosta’s sentence. The district court’s

reasoning supports the need for a more substantial sentence that will reflect the

seriousness of the offense, promote Acosta’s respect for the law, deter him from

further criminal conduct, and protect the public from his future crimes. See 18

U.S.C. § 3553(a)(2). Under the totality of circumstances, Acosta has not met his

burden of showing the sentence imposed was substantively unreasonable in light of

the record and the 18 U.S.C. § 3553(a) factors. Tome, 611 F.3d at 1378. Based on

the foregoing, the district court did not abuse its discretion and we affirm. Gall,
552 U.S. at 51.

      AFFIRMED.




                                          4